IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GEORGE PURVIS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4347

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 10, 2016.

An appeal from the Circuit Court for Leon County.
James O. Shelfer, Judge.

Rachael E. Bushey of O'Brien Hatfield, P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, WETHERELL, and M.K. THOMAS, JJ., CONCUR.